Greylock Capital Associates, LLC
Statement of Financial Condition
As of December 31, 2019

(expressed in U.S. dollars)




     Assets
     Cash and cash equivalents                             $          302,397
     Investment in wholly owned subsidiaries                     4,432,883.78
     Amounts due from related parties                                  12,813
     Restricted cash                                                  684,129
     Fixed assets, net of accumulated depreciation                    583,503
     Deferred tax asset                                                 2,500
     Other assets                                                     328,704

     Total Assets                                                   6,346,930

     Liabilities
     Compensation payable                                             891,212
     Amounts due to related parties                                     1,741
     Accounts payable and accrued expenses                          1,155,739
     Other liabilities                                                286,250

     Total liabilities                                              2,334,942

     Members’ capital                                               4,011,986




     NOTES:
     1. Information presented for 2019 is based on unaudited data.
     2. This document is confidential and may not be copied or disseminated
     without the prior written approval of GCA.
Greylock Capital Associates, LLC
Consolidated Statement of Operations
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




         Operating Income
         Dividend Income from Subsidiaries                           $    9,118,811
         Interest income                                                      1,524
         Other income                                                        36,989

         Total operating income                                           9,157,324

         Operating expenses
         Compensation                                                $    5,158,624
         Marketing                                                          483,703
         Administrative and operating expenses                            2,621,319
         Legal and professional fees                                        282,122
         Total operating expenses                                         8,545,768

         Net Income/(Loss)                                           $      611,556


         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated
         without the prior written approval of GCA.
Greylock Capital Associates, LLC
Statement of Cash Flows
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




    Cash flows from operating activities
        Net Income                                                                           $              611,556
        Adjustments to reconcile to net cash provided by/(used in) operations:
        Depreciation on fixed assets                                                                        127,810
        Change in operating assets and liabilities
            Investment in wholly owned subsidiaries                                                  (420,090.00)
            Amounts due from related parties                                                            (132,386)
            Other assets                                                                                 (11,989)
            Accounts payable and accrued expenses                                                        380,982
            Incentive compensation payable                                                            (1,163,368)
            Compensation payable                                                                         891,212
            Other liabilities                                                                             51,443
    Net cash provided by operating activities                                                            335,170

    Cash flows from investing
        Disposals of fixed assets                                                                            -
        Purchases of fixed assets                                                                      (1,034.00)
    Net cash provided by investing activities                                                             (1,034)

    Cash flows from financing activities
        Capital Contributions                                                                                -
        Distributions                                                                                (850,000.00)
    Net cash provided by financing activities                                                           (850,000)

         Net Change in Cash and Restricted Cash                                                         (515,864)
         Cash & Restricted Cash Balance at Beg of Period                                               1,502,390
         Cash & Restricted Cash Balance at End of Period                                                 986,526




         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the prior written
         approval of GCA.
Greylock Capital Associates, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2019




                                                                            GCA
           Members' Capital, beginning of the year                      $    4,250,430
           Contributions                                                           -
           Distributions                                                      (850,000)
           Net increase in Members’ capital resulting from operations          611,556
           Members' Capital, at the end of the year                          4,011,986
Greylock Capital Associates, LLC
Statement of Financial Condition
As of December 31, 2020

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                           $        1,136,590
      Investment in wholly owned subsidiaries                      4,532,659
      Amounts due from related parties                                 8,596
      Restricted cash                                                456,129
      Fixed assets, net of accumulated depreciation                  460,593
      Deferred tax asset                                               2,500
      Other assets                                                    41,715

      Total Assets                                                 6,638,782

      Liabilities
      Amounts due to related parties                                    (132)
      Accounts payable and accrued expenses                        1,365,834
      Other liabilities                                               25,591

      Total liabilities                                            1,391,294

      Members’ capital                                             5,247,488




      NOTES:
      1. Information presented for 2020 is based on unaudited data.
      2. This document is confidential and may not be copied or disseminated
      without the prior written approval of GCA.
Greylock Capital Associates, LLC
Statement of Operations
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




         Operating Income
         Dividend Income from Subsidiaries                     $         8,513,953
         Interest income                                                 16,298.00
         Other income                                                    45,740.00

         Total operating income                                          8,575,991

         Operating expenses
         Compensation                                                    4,285,950
         Marketing                                                         288,028
         Administrative and operating expenses                           2,522,264
         Legal and professional fees                                       244,246
         Total operating expenses                                        7,340,488

         Net Income/(Loss)                                     $         1,235,503


         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated
         without the prior written approval of GCA.
Greylock Capital Associates, LLC
Statement of Cash Flows
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




    Cash flows from operating activities
        Net Income                                                                              $      1,235,502.00
        Adjustments to reconcile to net cash provided by/(used in) operations:
        Depreciation on fixed assets                                                                        122,910
        Change in operating assets and liabilities
           Investment in wholly owned subsidiaries                                                          (99,775)
           Amounts due from related parties                                                                   4,216
           Other assets                                                                                      36,989
           Accounts payable and accrued expenses                                                            210,095
           Amounts due to related parties                                                                      (131)
           Compensation payable                                                                            (891,212)
           Other liabilities                                                                                (12,400)
    Net cash provided by operating activities                                                               606,194

    Cash flows from financing activities
        Capital Contributions                                                                                   -
        Distributions                                                                                           -
    Net cash provided by financing activities                                                                   -

         Net Change in Cash and Restricted Cash                                                             606,194
         Cash & Restricted Cash Balance at Beg of Period                                                    986,526
         Cash & Restricted Cash Balance at End of Period                                                  1,592,720




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the prior written approval of
         GCA.
Greylock Capital Associates, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




           Members' Capital, beginning of the year                      $   4,011,985
           Contributions                                                          -
           Distributions                                                          -
           Net increase in Members’ capital resulting from operations       1,235,503
           Members' Capital, at the end of the year                         5,247,488
Greylock Capital Associates, LLC
Statement of Financial Condition
As of January 31, 2021

(expressed in U.S. dollars)




     Assets
     Cash and cash equivalents                              $            512,974
     Investment in wholly owned subsidiaries                         4,532,658.88
     Amounts due from related parties                                       9,450
     Restricted cash                                                     456,322
     Fixed assets, net of accumulated depreciation                       460,593
     Deferred tax asset                                                     2,500
     Other assets                                                          41,714

     Total Assets                                                      6,016,212

     Liabilities
     Amounts due to related parties                                         (131)
     Accounts payable and accrued expenses                             1,237,429
     Other liabilities                                                    23,850

     Total liabilities                                                 1,261,148

     Members’ capital                                                  4,755,064




     NOTES:
     1. Information presented for 2021 is based on unaudited data.
     2. This document is confidential and may not be copied or disseminated
     without the prior written approval of GCA.
Greylock Capital Associates, LLC
Statement of Operations
For the period ended Jan 31, 2021

(expressed in U.S. dollars)




         Operating Income
         Dividend Income from Subsidiaries                     $                   -
         Management fees                                                           -
         Incentive fees                                                            -
         Unrealized on funds                                                       -
         Interest income                                                           -
         Other income                                                              -

         Total operating income                                                    -

         Operating expenses
         Compensation                                          $               31,124
         Marketing                                                                -
         Administrative and operating expenses                                556,443
         Legal and professional fees                                          (40,061)
         Depreciation                                                             -
         Sub-advisory fees                                                        -
         Total operating expenses                                             547,506

         Net Income/(Loss)                                     $             (547,506)


         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
Greylock Capital Associates, LLC
Statement of Cash Flows
For the period ended Jan 31, 2021

(expressed in U.S. dollars)




     Cash flows from operating activities
         Net Income                                                                       $          (547,506)
         Adjustments to reconcile to net cash provided by/(used in) operations:                           -
         Depreciation on fixed assets                                                                     -
         Change in operating assets and liabilities                                                       -
              Investment in wholly owned subsidiaries                                                     -
              Management and incentive fees receivable                                                    -
              Investment in Funds, at fair value                                                          -
              Amounts due from related parties                                                           (854)
              Other assets                                                                                -
              Deferred tax asset                                                                          -
              Fixed assets, net of accumulated depreciation                                               -
              Accounts payable and accrued expenses                                                  (128,404)
              Amounts due to related parties                                                           (1,741)
              Incentive compensation payable                                                              -
              Compensation payable                                                                        -
              Other liabilities                                                                           -
     Net cash provided by operating activities                                                       (678,505)

     Cash flows from investing
         Disposals of fixed assets                                                                          -
         Purchases of fixed assets                                                                          -
     Net cash provided by investing activities                                                              -

     Cash flows from financing activities
         Capital Contributions                                                                              -
         Distributions                                                                                      -
     Net cash provided by financing activities                                                              -

         Net Change in Cash and Restricted Cash                                                      (678,505)
         Cash & Restricted Cash Balance at Beg of Period                                            1,647,801
         Cash & Restricted Cash Balance at End of Period                                              969,296




         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the prior written
         approval of GCA.
Greylock Capital Associates, LLC
Statement of Changes in Members' Capital
For the period ended Jan 31, 2021




                                                                            GCA
           Members' Capital, beginning of the year                      $    5,247,488
           Adjustments to Retained Earnings                                     55,082
           Contributions                                                           -
           Distributions                                                           -
           Net increase in Members’ capital resulting from operations         (547,506)
           Members' Capital, at the end of the year                          4,755,064
